per curiam:
A petición del Colegio de Abogados de Puerto Rico, le concedimos un término al Ledo. Carlos Jesús Pérez Santiago para que mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía por no cumplir con su obligación de pagar a tiempo su cuota de colegiación, en violación de la Ley Núm. 75 de 2 de julio de 1987, según enmendada, 4 L.P.R.A. sec. 2001 et seq., y la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. secs. 771-783). En esta orden fue apercibido de que su incumplimiento conllevaría su suspensión automática de la abogacía.
Ha transcurrido este término sin que haya com-parecido(1) Tomando en consideración su renuencia injus-tificada a satisfacer el pago de la cuota de colegiación —In *113re Vega González, 116 D.P.R. 379, 381 (1985); Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); In re Duprey Maese, 120 D.P.R. 565 (1988)— y su indiferencia en responder a las órdenes de este Tribunal, lo cual de por sí conlleva la imposición de sanciones disciplinarias severas —In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Colón Torres, 129 D.P.R. 490 (1991); In re Nicot Santana, 129 D.P.R. 717 (1992)— se decreta su suspensión provisional del ejercicio de la abogacía hasta que otra cosa disponga este Tribunal.
Se dictará la sentencia correspondiente.(2)

 Tampoco ha contestado'nuestra Resolución de 21 de marzo de 1996, para que exponga su posición sobre una queja presentada ante esta Curia en noviembre de 1995.


 Surge del expediente que como resultado de un Informe del Procurador General el 31 de mayo de 1996 se inició un procedimiento para evaluar la condición mental o emocional del abogado al amparo de la Regla 15 del Reglamento del Tribunal Supremo (4 L.P.R.A. Ap. XXI-A). La suspensión temporal decretada hoy no torna en académico el trámite que está pendiente. Se autoriza al Comisionado Especial (Hon. Flavio Cumpiano) a continuar éste.